DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Amendment
Applicant has amended claims 1, 10 and 16 in the amendment filed on 11/12/2021. Claims 1-7 and 10-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 with respect to claims 1-7 and 10-20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed. (Renumber as 1-18).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“receiving a request for noise reduction sent by a terminal which communicates with a server through a network, and acquiring a corresponding characteristic combination according to the request for noise reduction;
acquiring corresponding initial data according to the characteristic combination;
calculating a discrimination degree of the characteristic combination;
screening the discrimination degree of the characteristic combination using a preset initial discrimination degree threshold, and acquiring a characteristic combination corresponding to the discrimination degree that meets a preset requirement;
generating an initial characteristic combination according to the characteristic combination corresponding to the discrimination degree that meets the preset requirement;
extracting an available characteristic combination from the initial characteristic combination according to a preset evaluation index;
performing a noise reduction process to the initial data according to the available characteristic combination, deleting noise data from the initial data, and acquiring available data; and
sending the available data to the terminal;
wherein the characteristic combination represents a combination formed by a plurality of characteristics having correlation relationships, and the characteristic combination can be generated according to the preset correlation among the plurality of characteristics; and different characteristic combinations correspond to different raw data, and a matching relationship exists between the characteristic combination and the raw data;
wherein the initial characteristic combination is a calculation result according to the characteristic combination; the server acquires the preset initial discrimination degree threshold, compares the discrimination degree of the characteristic combination with the preset initial discrimination degree threshold, and acquires the characteristic combination corresponding to the discrimination degree that exceeds the preset initial discrimination degree threshold, the characteristic combination corresponding to the discrimination degree that meets a preset requirement; the server generates the initial characteristic combination according to the characteristic combination corresponding to the discrimination degree that meets the preset requirement, the characteristic combination corresponding to the discrimination degree that exceeds the preset initial discrimination degree threshold;
wherein the available characteristic combination is a calculation result from the initial characteristic combination; the server acquires the preset evaluation index and acquires a matching relationship between the preset evaluation index and the initial characteristic combination; the server screens the initial characteristic combination using the preset evaluation index according to the matching relationship between the preset evaluation index and the initial characteristic combination, acquires the initial characteristic combination complying with the preset evaluation index, and generates the available characteristic combination according to the acquired initial characteristic combination complying with the preset evaluation index;
wherein the discrimination degree is also called as a validity of project, which serves as a main basis for evaluating the quality of project and screening the project; the calculation of the discrimination degree is based on a relationship between a response of a subject to the project and a certain reference standard, and a value thereof is in a range of -1.00 to +1.00;
wherein the noise data represents meaningless data, which means there are errors or abnormalities in the data, the data departing from a desirable value and the data including an unstructured text; any data that cannot be read and used by the source program is called the noise”, as recited in the independent claims 1, 10 and 16.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/11/2022